Citation Nr: 1124824	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1984 to December 2006, to include service in Somalia from December 1993 to August 1994, and Operation Iraqi Freedom from December 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has fibromyalgia which is caused or aggravated by service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for fibromyalgia, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A March 2004 service treatment record reflects that the Veteran had a history of migratory polyarthralgia in her hands, elbows, shoulder, neck, and knees.  The examiner gave a diagnosis of polyarthritis.

The Veteran noted on her December 2005 Report of Medical History that she suffered from severe arthritis in her left kip, knees, and shoulder.  She also indicated that she experienced chest, back, hip, and shoulder pain.

A service treatment record from January 2006 reflects that the Veteran had a history of fibromyalgia.

The June 2006 separation examiner indicated that he deferred his examination for the Veteran's upcoming VA examination.

The Veteran underwent VA fee-basis examination in August 2006 while still on active duty.  The examiner indicated that the Veteran had been suffering from fibromyalgia for the previous two years.  The report reflects that the Veteran experienced pain in her hands, elbows, shoulders, neck, knees, hips, and back.  The Veteran reported experiencing easy fatigability, headaches, sleep disturbance, stiffness, depression, and paresthesia.  It was further noted that the Veteran had previously undergone physical therapy.  The examiner observed that the Veteran suffered from muscular pain but did not have generalized muscle weakness or wasting.  No tender points were detected.  The examiner gave a diagnosis of fibromyalgia with easy fatigue, headache, sleep disturbance, stiffness in the hands, elbows, shoulders, neck, knees, hips, and back, depression, and abnormal sensation in the hands, elbows, shoulders, neck, knees, hips, and back.  He further opined that the disorder was in remission because no trigger points were demonstrated.

A March 2007 VA outpatient record reflects that the Veteran had fibromyalgia that was diagnosed in 2003 or 2004.  Another March 2007 VA outpatient note indicates that the Veteran was positive for signs of fibromyalgia.  

VA myofascial examination in May 2008 showed diffuse tender points consistent with fibromyalgia.  The examiner indicated that the Veteran had diffuse tenderness to palpation of ten points, characteristic for fibromyalgia.  After giving a diagnosis of fibromyalgia, the examiner opined that it was likely that the Veteran's current symptoms were a manifestation of fibromyalgia and not a true neuropathy.

In March 2009, a private examiner gave the Veteran a diagnosis of fibromyalgia.

Another VA treatment record from April 2009 contains a diagnosis of fibromyalgia.

On her VA form 9 submitted in April 2009, the Veteran remarked that while she was in the military, there were very few physicians that were knowledgeable about fibromyalgia.  She recalled being treated for arthritis throughout her body.  She remembered one doctor giving her a diagnosis of fibromyalgia in 2004.  

During the Veteran's May 2011 Board hearing, she testified that while on active duty, she had deep pain in her hip, elbows, shoulders, and fingers.  She said that many doctors tried to relieve her pain while she was in the service, but her pain continued.  She said that she received a diagnosis of fibromyalgia while she was on active duty.

Based on a review of the record, and by extending reasonable doubt to the Veteran, the Board finds that service connection for fibromyalgia is warranted.  As reviewed above, the service treatment records show that the Veteran had a history of fibromyalgia.  The Veteran's VA fee-basis examination was administered in August 2006 while she was still on active duty, and the examiner gave a diagnosis of fibromyalgia, albeit in remission.  Thus, she had a diagnosis of fibromyalgia while she was on active duty.

Post-service VA and private treatment records show that the Veteran has a current diagnosis of fibromyalgia.  Additionally, the Board observes that lay statements are of record which provide a continuity of symptomatology from the Veteran's active duty through the present.  In her VA form 9 and in her May 2011 Board hearing, the Veteran testified that he has experienced symptoms of fibromyalgia since 2004.  Her statements have been consistent, and no evidence of record contradicts her remarks.  Thus, the Board finds the lay statements credible regarding a continuity of symptomatology.

The Board is mindful that, even if there was no continuity of symptomatology between the Veteran's in-service and present diagnoses of fibromyalgia, the Veteran's service warrants application of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (regarding undiagnosed illnesses and certain illnesses contracted  in the Persian Gulf War) in adjudication of her claim.

In light of the above, the Board finds that the Veteran's present fibromyalgia is at least as likely as not caused by or aggravated by her prior active duty service.  Accordingly, entitlement to service connection for fibromyalgia is warranted.


ORDER

Entitlement to service connection for fibromyalgia is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


